UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6363


DAVID VERSER,

                Petitioner - Appellant,

          v.

JAMES STEWARD, III, Commissioner, Department of Mental
Health and Mental Retardation and Substance Abuse Services;
KIMBERLY RUNION, Mrs., Director, Virginia Center for
Behavioral Rehabilitation Services,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:11-cv-00759-REP)


Submitted:   May 31, 2012                  Decided:   June 12, 2012


Before DAVIS, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Verser, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David        Verser   seeks    to    appeal    the    district       court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of       appealability.             28      U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a    substantial      showing       of     the    denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,      537     U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Verser has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately



                                           2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3